Title: To James Madison from John Gavino, 18 July 1801 (Abstract)
From: Gavino, John
To: Madison, James


18 July 1801, Gibraltar. No. 67. His dispatch no. 66 has been detained for want of a conveyance. Has not heard from Commodore Dale since his departure. Received reply from Eaton to Gavino’s 17 May letter, enclosing safe passage for Grand Turk to proceed to Tunis. States that U.S. frigate Philadelphia “was off this port” 17 July and he informed Captain Barron that Tripolitan cruisers were still in these waters. Applied to Rear Admiral James Saumarez about sailing of U.S. merchant vessels, who replied that he will detain Tripolitan cruisers in port for twenty-four hours past time of departure. Reports movement of French, Spanish, and British naval vessels.
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 3 pp.; docketed by Wagner as received 7 Sept. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:518–19.



   
   A full transcription of this document has been added to the digital edition.

